COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jimmie Dale Wheeler v. MTGLQ Investors, L.P. and New
                            Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing

Appellate case number:      01-18-00866-CV

Trial court case number:    2016-88326

Trial court:                125th District Court of Harris County

       The record in this appeal was due in this Court on November 14, 2018. See TEX.
R. APP. P. 35.1(a). A clerk’s record was filed on December 4, 2018; however, a reporter’s
record has not been filed.
        On November 16, 2018, the Clerk of this Court notified appellant that the court
reporter responsible for preparing the reporter’s record had not filed a reporter’s record
because appellant had not requested preparation of a reporter’s record or had not paid, or
made arrangements to pay, the fee for preparation of the record. See TEX. R. APP. P.
37.3(c). The Clerk further notified appellant that unless he provided written evidence that
he had paid, or made arrangements to pay, for the reporter’s record, or provided proof
that he is entitled to proceed without payment of costs by December 17, 2018, the Court
might consider the appeal without a reporter’s record. See id. Appellant responded by
filing a motion to extend time to file his brief.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. Appellant’s motion to extend time is
granted. Appellant’s brief is due to be filed no later than February 2, 2019. See id.
38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: ___January 8, 2019___